DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .


Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Specification.
3.	The title of the invention is not descriptive.  A new title is required that is clearly 
indicative of the invention to which the claims are directed. 

Drawings
4.	The drawings are objected to because 
In S10 of Fig. 10: “… withcontacting …” should be changed to --… with contacting …--.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as 

Claim Objections
5.	Claims 1-20 are objected to because of the following informalities:  
In line 5 of claim 1: “… wherein …” should be changed to --… wherein: …--; 
In line 1 of claim 2: “… wherein …” should be changed to --… wherein: …--; 
In line 3 of claim 2: “… is configured contact …” should be changed to --… is configured to contact …--; 
In line 4 of claim 5: “… wherein …” should be changed to --… and wherein …--; 
In line 1 of claim 6: “… wherein …” should be changed to --… wherein: …--; 
In line 3 of claim 7: “… the accommodation part …” should be changed to --… wherein: the accommodation part …--; 
In line 1 of claim 8: “… wherein …” should be changed to --… wherein: …--; 
In line 6 of claim 13: “… wherein …” should be changed to --… wherein: …--; 
In line 13 of claim 13: “… the reference value, …” should be changed to --… the reference value, and …--; 
In line 4 of claim 15: “… an inclined posture; and …” should be changed to --… an inclined posture, and …--; 
In line 1 of claim 16: “… wherein …” should be changed to --… wherein: …--; 
In line 4 of claim 19: “… the reference value; or …” should be changed to --… the reference value; and …--; and 
In line 2 of claim 20: “… a touch pen …” should be changed to --… the touch pen: …--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter.
Claim 20 is drawn to a readable storage medium in which the Broadest Reasonable Interpretation as the claimed “readable storage medium” may encompass non-statutory transitory signals (e.g., but is not limited to; any medium; [0111], lines 1-5). As per Kappos 1351 OG 212 (Feb. 23, 2010), “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation ‘non-transitory’ to the claim.”. Accordingly, for at least the reasons above, the Examiner suggests to Applicant to add the term “non-transitory” to limit the claimed readable storage medium to only non-transitory embodiments. 

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 9-10, 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cambridge (U.S. Patent No. 5,248,855).

As to claim 1, Cambridge (Figs. 1-7) teaches a touch pen (a stylus 10; Figs. 1-2), comprising: 
a pen body (a stylus barrel 16); and 
a first controller (a circuit 36), a touch sensing circuit (a tilt sensor 24 including circuitry 34 and electrodes 30a-e) and an accommodation part (an enclosed vessel 26) that are arranged on the pen body (the stylus barrel 16) (Figs. 2-3), 
wherein the accommodation part (the enclosed vessel 26) is configured to accommodate a fluid (an electrolytic fluid 28) and is coupled to the touch sensing circuit (the tilt sensor 24 including the circuitry 34 and the electrodes 30a-e) (Figs. 2-3); 
the touch sensing circuit (the tilt sensor 24 including the circuitry 34 and the electrodes 30a-e) is configured to contact the fluid (the electrolytic fluid 28) in the accommodation part (the enclosed vessel 26) in a case that the pen body (the stylus barrel 16) is in an inclined posture (the pitch Φ) (Figs. 1-2 and 5), detect position information of the fluid (the level of the electrolytes contacting the electrode) in contact with the touch sensing circuit (the tilt sensor 24  including the circuitry 34 and the electrodes 30a-e) and determine a corresponding reference value based on the position information (e.g., the voltage reading across electrode 30a is greater than the voltage reading across electrode 30c; col. 2, line 66 to col. 3, line 1; Fig. 5); and 
the first controller (the circuit 36) is coupled to the touch sensing circuit (the tilt sensor 24 including the circuitry 34 and the electrodes 30a-e) and is configured to output a control signal according to the reference value (transfer data between the stylus 10 and a videographic system according to the voltage reading across the electrode 30a; col. 2, lines 2-4) (Figs. 2 and 5).

As to claim 2, Cambridge teaches the touch pen according to claim 1, 
wherein 
the touch sensing circuit comprises a touch detection sub-circuit (a circuitry 34) and a touch sensor (electrodes 30a-e) (Figs. 2-3);
the touch sensor (the electrodes 30a-30e) is configured contact the fluid (the electrolytic fluid 28) in the accommodation part (the enclosed vessel 26) in a case that the pen body (the stylus barrel 16) is in an inclined posture (the pitch Φ) (Figs. 1-2 and 5); and 
the touch detection sub-circuit the circuitry 34) is configured to detect the position information of the touch sensor (the level of the electrolytes contacting the electrode) in contact with the fluid  (the electrolytic fluid 28) and determine the corresponding reference value based on the position information (e.g., the voltage reading across electrode 30a is greater than the voltage reading across electrode 30c; col. 2, line 66 to col. 3, line 1; Fig. 5).

As to claim 9, Cambridge teaches the touch pen according to claim 2, 
wherein the touch detection sub-circuit (the circuit 34) and the first controller (the circuit 36) are integrated on one circuit board or one chip (Fig. 2).

As to claim 10, Cambridge teaches the touch pen according to claim 1, 
wherein the first controller (the circuit 36) is coupled to a pen tip part (a pressure sensitive tip 18) of the pen body (the stylus barrel 16), and is configured to transmit, to a first device (a videographic system) via the pen tip part (the pressure sensitive tip 18), an excitation signal (a data) with a first frequency (by inherency) according to the reference value (e.g., the voltage reading across electrode 30a) (Figs. 2 and 5).

As to claim 12, Cambridge teaches the touch pen according to claim 1, 
wherein the first controller (the circuit 36) is configured to transmit the control signal to a first communication circuit of a first device according to the reference value (transfer data between the stylus 10 and a videographic system according to the voltage reading across the electrode 30a; col. 2, lines 2-4), to cause the first device to perform a corresponding operation according to the control signal (to cause the videographic system to perform an operation according to the voltage reading across the electrode 30a) (Figs. 2 and 5).

	As to claim 13, this claim differs from claim 1 in that claim 1 is a touch pen claim whereas claim 13 is a touch control device claim thereof.  Thus, claim 13 is analyzed as previously discussed with respect to claim 1.

	As to claims 18-19, these claims differ from claims 1 and 10/12 in that claims 1 and 10/12 are touch pen claims whereas claims 18-19 are method claims thereof.  Thus, claims 18-19 are analyzed as previously discussed with respect to claims 1 and 10/12, respectively.

	As to claim 20, this claim differs from claim 1 in that claim 1 is a touch pen claim whereas claim 20 is a readable storage medium claim thereof.  Thus, claim 20 is analyzed as previously discussed with respect to claim 1.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cambridge in view of Chang (U.S. Patent No. US 9,146,649 B1).

As to claim 14, Cambridge teaches the touch control device according to claim 13.
Cambridge does not expressly teach wherein the first device is configured to: control, according to the control signal, a thickness of a line displayed on a screen, a brightness of a screen, an output volume of the first device, a position of a cursor displayed on a screen, or a vibration degree of the first device.
 Chang (Figs. 2-5) teaches 
wherein the first device (the touch pen 2) is configured to: control, according to the control signal, a thickness of a line displayed on a screen (according to the control signal, the thickness of the line shown on the capacitive touch screen is correspondingly changed; col. 5, lines 28-30; Figs. 4-5), a brightness of a screen, an output volume of the first device, a position of a cursor displayed on a screen, or a vibration degree of the first device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have controlled the thickness of lines as taught by Chang in a touch control device of Cambridge because controlling the thickness of the line improves a graphical user interface on the touch screen.

As to claim 15, Cambridge teaches wherein 
the touch sensing circuit comprises a touch detection sub-circuit (a circuitry 34) and a touch sensor (electrodes 30a-e) (Figs. 2-3), 
the touch sensor (the electrodes 30a-30e) is configured to contact the fluid (the electrolytic fluid 28) in the accommodation part (the enclosed vessel 26) in a case that the pen body (the stylus barrel 16) is in an inclined posture (the pitch Φ) (Figs. 1-2 and 5); and 
the touch detection sub-circuit the circuitry 34) is configured to detect the position information of the touch sensor (the level of the electrolytes contacting the electrode) in contact with the fluid  (the electrolytic fluid 28) and determine the corresponding reference value based on the position information (e.g., the voltage reading across electrode 30a is greater than the voltage reading across electrode 30c; col. 2, line 66 to col. 3, line 1; Fig. 5).

Allowable Subject Matter
12.		Claims 3-8, 11, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, Cambridge and Chang, either individually or in combination, does not teach a limitation “wherein the touch sensor comprises a plurality of sensing units arranged in an array; and the touch detection sub-circuit is coupled to each of the plurality of sensing units, and is configured to detect position coordinates of sensing units in contact with the fluid” of claim 3, a limitation “wherein a hollow groove is axially arranged inside the pen body, the accommodation part and the touch sensing circuit are in the hollow groove, and the accommodation part is located on a side of the touch sensing circuit close to a pen tip part of the pen body; and the touch sensor is of a tubular shape, the accommodation part comprises an accommodation cavity, and the touch sensor and the accommodation cavity are coaxial with the hollow groove” of claim 6, a limitation “a tubular member arranged inside the pen body or on an outer surface of the pen body; the accommodation part and the touch sensing circuit are in the tubular member, and the accommodation part is located on a side of the touch sensing circuit close to a pen tip part of the pen body; and the touch sensor is of a tubular shape, the accommodation part comprises an accommodation cavity, and the touch sensor and the accommodation cavity are coaxial with the tubular member” of claim 7, a limitation “wherein the first frequency and the reference value are in a positive correlation relationship or a negative correlation relationship” of claim 11, and a limitation “wherein the touch sensor comprises a plurality of sensing units arranged in an array; and the touch detection sub-circuit is coupled to each of the plurality of sensing units, and is configured to detect position coordinates of sensing units in contact with the fluid” of claim 16 in combination with other limitations of the base claim and any intervening claims.


Conclusion

13.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Steiger (U.S. Pub. No. US 2009/0148224 A1) is cited to teach a marking apparatus which is displaceable along a surface for applying permanently visible markings to a surface such as walls, ceilings, floors made of concrete, masonry, tiles, aerated concrete, sandy limestone, plaster, carpeting, etc. in the building industry and related services.
Bentov (U.S. Pub. No. US 2014/0092069 A1) is cited to teach a touch sensor which may detect the presence and location of a touch or the proximity of an object, such as a user’s finger or a stylus, within a touch-sensitive area of the touch sensor overlaid on a display screen, for example.

Inquiries

14.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691